                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

UNITED STATES OF AMERICA                                                             RESPONDENT


v.                                  Case No. 1:13-cr-10007-005


CURTIS J. COLE                                                                        PETITIONER

                                              ORDER

       Before the Court is the Report and Recommendation filed by the Honorable Barry A.

Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 304).

Judge Bryant recommends that the Court deny Petitioner Curtis J. Cole’s Motion to Vacate

Sentence Pursuant to 28 U.S.C. § 2255. (ECF No. 293). Petitioner has filed objections. (ECF

No. 308). The Court finds the matter ripe for consideration.

       On January 27, 2014, pursuant to a written plea agreement, Petitioner entered a plea of

guilty to the charge of aiding and abetting in the distribution of more than 50 grams of

methamphetamine.       On June 6, 2014, the Court sentenced Petitioner to 168 months of

imprisonment; 4 years of supervised release; a $100 special assessment; and permanent denial of

federal benefits. (ECF No. 162). The Court also dismissed the remaining count against Petitioner.

On June 13, 2014, Petitioner filed a timely notice of appeal of the final judgment, asserting that he

received ineffective assistance of counsel. On March 2, 2015, the Eighth Circuit dismissed the

appeal, finding that the appeal was barred by a binding and enforceable appeal waiver in

Petitioner’s plea agreement.

       Petitioner subsequently filed the instant motion, alleging that he was improperly sentenced

as a career offender. Citing to Sessions v. Dimaya, ___ U.S. ___, 138 S. Ct. 1204 (2018), Petitioner

argues that he is entitled to relief from the sentence imposed on him. Specifically, Petitioner argues
that Dimaya found the residual clause of 18 U.S.C. §16(b) to be unconstitutionally vague and,

thus, he was improperly found to be a career offender based on “crimes of violence.”

         The Court referred the matter to Judge Bryant for preparation of a Report and

Recommendation. Although the instant motion does not explicitly invoke section 2255, Judge

Bryant construed it as such because Petitioner asks for relief from his sentence. Judge Bryant

appointed counsel to assist Petitioner with the motion and to file a supplement brief, if necessary.

Appointed counsel filed a notice of no supplement, stating that Dimaya has no applicability to this

case because, per Beckles v. United States, ___ U.S. ___, 137 S. Ct. 886 (2017), the United States

Sentencing Guidelines (the “USSG”) are not subject to a void-for-vagueness challenge and, in any

event, Petitioner’s career-offender status was based on prior controlled-substance convictions

rather than prior crimes of violence.

         Judge Bryant then issued the instant Report and Recommendation, concluding that Dimaya

is inapplicable to Petitioner’s case because he was not sentenced as a career offender for crimes of

violence but, rather, his career-offender status was based on two prior drug-trafficking convictions.

Judge Bryant also reasoned that the USSG is not subject to a void-for-vagueness challenge because

Dimaya did not disturb the Supreme Court’s prior holding in Beckles. Accordingly, Judge Bryant

recommends that the Court deny and dismiss Petitioner’s section 2255 motion and decline to issue

a certificate of appealability.

         Petitioner objects, arguing that he was improperly sentenced as a career offender because

he did not have two prior crimes of violence, as his prior controlled-substance convictions were

not crimes of violence. He also makes references to receiving ineffective assistance of counsel in

connection with his plea agreement.1


1
 To the extent that Petitioner argues that his sentence should be vacated due to ineffective assistance of counsel, the
Court declines to address that argument. A party may not assert arguments, claims, or legal theories in his objections

                                                          2
         Upon consideration, the Court finds that Petitioner’s objections present no error of fact or

law that warrant departure from the Report and Recommendation.2 In Dimaya, the Supreme Court

held that the residual clause of 18 U.S.C. § 16(b), which defined “crime of violence,” was

unconstitutionally vague as it was incorporated into the definition of “aggravated felony” under

the Immigration and Nationality Act. Dimaya, 138 S. Ct. at 1223. In doing so, the high court

relied on a similarly worded clause in the Armed Career Criminal Act that had also been held

unconstitutional in Johnson v. United States, 135 S. Ct. 2551 (2015). Id. However, as Judge

Bryant found and Petitioner’s appointed counsel conceded, Dimaya has no application to this case

because Petitioner was determined to be a career offender based on his having two controlled-

substance convictions, not prior crimes of violence.

         Finally, the Court turns to Judge Bryant’s recommendation that a certificate of

appealability should not be issued. A certificate of appealability may issue under 28 U.S.C.§ 2253

only if the applicant has made a substantial showing of the denial of a constitutional right. A

“substantial showing” is one demonstrating that reasonable jurists could debate whether the

petition should have been resolved in a different manner or the issues presented deserved further

proceedings even though the petitioner did not prevail on the merits in the court considering his



to a magistrate judge’s report and recommendation that were not first presented to the magistrate judge for
consideration. Ridenour v. Boehringer Ingelheim Pharm., Inc., 679 F.3d 1062, 1067 (8th Cir. 2012); Chaney v.
Hutchinson, No. 4:18-cv-0478-BSM, 2018 WL 4134639, at *1 (E.D. Ark. Aug. 29, 2018) (citing Hylla v. Transp.
Commc’ns Int’l Union, 536 F.3d 911, 921 (8th Cir. 2008)). Petitioner’s section 2255 motion argued only that he was
improperly sentenced as a career offender in light of Dimaya and made no ineffective-assistance-of-counsel
arguments. Thus, Judge Bryant was not presented with an ineffective-assistance-of-counsel argument to consider,
and the Court will not consider that argument now for the first time.
2
  A petitioner is entitled to an evidentiary hearing on a habeas motion unless the motion and the files and records of
the case conclusively show that he is entitled to no relief. United States v. Ledezma-Rodriguez, 423 F.3d 830, 835-36
(8th Cir. 2005) (citing 28 U.S.C. § 2255). No evidentiary hearing is required “where the claim is inadequate on its
face or if the record affirmatively refutes the factual assertions upon which it is based.” Watson v. United States, 493
F.3d 960, 963 (8th Cir. 2007). In this case, Petitioner’s habeas motion can be resolved by reviewing the record and
applicable law. A thorough review of Petitioner’s section 2255 motion, the record, and applicable law shows that he
is entitled to no relief. Accordingly, no evidentiary hearing is necessary.

                                                           3
case at present. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). The Court agrees with Judge

Bryant that Petitioner has not made a substantial showing of the denial of a constitutional right.

Therefore, a Certificate of Appealability should not be issued.

       For the above-stated reasons and upon de novo review, the Court finds that Petitioner has

presented no error of fact or law upon which a departure from the Report and Recommendation

would be appropriate. Accordingly, the Court adopts the Report and Recommendation (ECF No.

304) in toto.   Petitioner’s section 2255 petition (ECF No. 293) is hereby DENIED AND

DISMISSED. No certificate of appealability shall issue.

       IT IS SO ORDERED, this 28th day of January, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                4
